DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the IDS filed 02/11/2021.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.



Liljenstople et al. (2016/0218964) discloses a controller comprising: processing circuitry coupled to memory, wherein the processing circuitry is configured to: generate data for implementing a configuration change for a network device.

However, the prior art of record fails to teach or suggest store, to a configuration database of the controller, the data for implementing the configuration change for the network device; and add, to a message queue of a message bus executed by one or more computing devices separate from the controller, an indication of the configuration change for the network device to cause the network device to obtain, from the configuration database of the controller, the data for implementing the configuration change for the network device as set forth in independent Claim 1.  The cited prior art does not teach or suggest storing the data implementing the configuration change the network device.  The cited art does not teach or suggest adding an indication of the configuration change for the network device to cause the network device to obtain the data for implementing the configuration change for the network device.  Thus, these are some of the reasons that the claims are allowable. 
 


Similar limitations are present with independent claims 12 and 20. Therefore, Claims 1, 12, and 20 are allowed because of the combination of other limitations and the limitations listed above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/24/2021